                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 M3 USA CORPORATION                              : CIVIL ACTION
                                                 :
                       v.                        : NO. 20-5736
                                                 :
 KARIE HART, et al.                              :

                                      MEMORANDUM
KEARNEY, J.                                                                             July 9, 2021

       Parties choosing to offer a judgment for a sum certain plus “any applicable reasonable

attorney’s fees and costs” to end a litigation must perform under the terms of their offer when the

opposing party accepts. An offer of judgment is a unique procedure under federal law. It is unlike

a negotiated settlement agreement reflecting lawyers’ consent to specific terms. It is instead a “take

it or leave it” based on the words in the offer. A defendant making an offer of judgment for a sum

certain plus applicable reasonable attorney’s fees and costs must tender the “applicable”

reasonable fees and costs if the offer is accepted.

       We today address obligations to pay attorney’s fees and costs based on language a former

employer accepted in an offer of judgment from its former employee and her new employer in a

trade secret case. The former employer now moves for its reasonable attorney’s fees and costs

incurred in this action under the offer of judgment. Counsel for the former employee and her new

employer drafted the offer of judgment and now argue their chosen word “applicable,” which they

placed before “reasonable attorney’s fees” in their offer, has no meaning because the former

employer is not a prevailing party under the trade secret statutes and fees are not recoverable under

the common law.

       But counsel for the former employee and her new employer chose the term “applicable”

which, at best, suggests there may be some fees regardless of the trade secret statutes. The term
“applicable” is ambiguous; does it mean “eligible” for fees in this case? We must construe

“applicable” against the former employee and her new employer. We interpret “applicable” to

mean reasonable fees and costs incurred in this case as opposed to statutory eligibility for fees.

        We then measure the reasonableness of the attorney’s fees incurred by the former employer

including the amount of time billed to this matter. We sustain objections to vague billing entries

and to charges unrelated to this case. We do not allow fees for work not “applicable” to the case.

We otherwise grant the former employer’s Petition for fees finding $238,560.13 to be reasonable

along with the reimbursement of $69,547.64 in costs with no post-judgment interest under the

parties’ contract.

I.      Alleged facts

        M3 USA Corporation provides market research recruitment, data collection, and support

services in the healthcare industry in the United States, Europe, and Asia. 1 M3 hired Karie Hart as

an Inside Sales Manager on May 29, 2009. 2 She signed a Proprietary Information and Inventions

Agreement with confidentiality provisions as a condition of her employment. 3 Ms. Hart agreed to

“hold in confidence and not disclose or, except within the scope of [her] employment with

Company, use any Proprietary Information.” 4 In her position with M3, Ms. Hart had access to

confidential and proprietary M3 information, including through an M3 provided laptop. 5

        Ms. Hart signed a Confidentiality and Non-Solicitation Agreement as a condition of

receiving her commission plan for the year. 6 In exchange for commissions, Ms. Hart agreed to

hold M3’s trade secret and proprietary information confidential and in a fiduciary capacity and to

safeguard such information. 7 She also agreed not to disclose M3’s trade secret and proprietary

information to a third party during or after her employment, except in the good faith performance

of her duties. 8 Ms. Hart also agreed she would not “contact, call upon, encourage or solicit, on



                                                 2
behalf of a Competitive Business . . . , any existing or prospective client or customer of the

Company who [she] serviced, or otherwise developed a relationship with, as a result of [her]

employment with the Company, nor will [she] attempt to divert or take away from the Company

the business of any such client or customer” during her employment and a one year period

following the termination of her employment. 9

       M3 promoted Ms. Hart to a Senior Account Manager position in March 2014 followed by

another promotion to Vice President of Sales in December 2014. 10 Ms. Hart managed two main

accounts, including the BluePrint Research Group account. 11

       On December 19, 2016, two years after Ms. Hart’s promotion to Vice President of Sales,

M3 and BluePrint entered into a Market Research Master Services Agreement. 12 Under the Master

Services Agreement, M3 provided healthcare market research services to BluePrint. 13 M3 alleges

it enjoyed a steady and increasing revenue stream with consistent sales from the BluePrint account

from 2016 to 2019. 14

                               Ms. Hart leaves M3 in July 2020.

       M3’s Chief Revenue Officer Indrani DasGupta resigned from M3 on January 1, 2020 to

become the Chief Executive Officer of Atlas Primary, Inc., a direct competitor of M3. 15 M3

believed Ms. DasGupta began poaching its employees and clients despite her knowledge, as a

former M3 executive, of the confidentiality and restrictive covenant agreements M3 required of

its employees. 16

       M3 Project Manager Savanah Haunert resigned from M3 in May 2020 to accept a position

as the Director of Market Research Operations at Atlas. 17 M3 alleged Ms. Haunert worked for Ms.

Hart on the BluePrint account. 18 M3 also alleged sometime between February and June 2020, Ms.

DasGupta spoke to Ms. Hart about joining Atlas. 19 Ms. Hart resigned from M3’s employment on



                                                 3
July 30, 2020 to become an Atlas Senior Vice President beginning August 1, 2020. 20 M3 alleged

Ms. Hart admitted to selling a substantial amount of business for Atlas before leaving M3. 21 M3

contends it began losing BluePrint’s business beginning in April 2020, with a substantial decline

in monthly sales from April to July 2020 compared to the previous year. 22 M3 attributes at least

some of its business loss to BluePrint’s decision to move its account from M3 to Atlas. 23

       M3 alleged Ms. Hart misappropriated its confidential proprietary information and trade

secrets regarding BluePrint before or shortly after leaving its employ. 24 M3 believed Ms. Hart

abused her access to its market research system and other client-related files on her M3-provided

laptop to obtain trade secret information and gain a competitive advantage for Atlas, violating

M3’s policies and employee handbook, and her signed agreements. 25 M3 also believed Atlas used

this stolen information to undercut M3’s bids and divert business from M3 to Atlas, and M3

continued to lose BluePrint sales, revenue, bids, and projects to Atlas. 26 Ms. Hart continues to

work on the BluePrint account for Atlas. 27

                                  M3 sues Ms. Hart and Atlas.

       M3 sent Ms. Hart and Ms. DasGupta a cease-and-desist letter on September 1, 2020,

demanding Ms. Hart and Atlas cease the breach of Ms. Hart’s restrictive covenants and demanding

the return of M3’s confidential information and trade secrets. 28 When the parties could not resolve

their issues, M3 sued Ms. Hart and Atlas on November 16, 2020 alleging Ms. Hart breached her

restrictive covenants and duty of loyalty to M3 and misappropriated M3 trade secrets and

confidential information for the benefit of Atlas. 29 M3 claimed Ms. Hart and Atlas violated the

Defend Trade Secrets Act 30 and the Pennsylvania Uniform Trade Secrets Act. 31

       Atlas and Ms. Hart moved to dismiss for lack of personal jurisdiction and failure to state

some claims. 32 We granted their motion in part and denied in part. 33 We held a pretrial conference



                                                 4
on February 17, 2021, setting an August 3, 2021 trial date. 34 M3 moved for a preliminary

injunction on March 1, 2021, which we denied without prejudice. 35 The parties completed some

discovery. 36

                M3 accepts an offer of judgment including applicable attorney’s fees.

        Atlas and Ms. Hart served M3 an offer of judgment under Federal Rule of Civil Procedure

68 on May 6, 2021. 37 The offer of judgment obligated Ms. Hart and Atlas to pay M3 “$75,000

plus any applicable reasonable attorneys’ [sic] fees and costs” incurred up to the date of the offer

by M3 (with the amount to be determined by us). 38 Ms. Hart and Atlas did not define the term

“applicable” in their offer of judgment. They did not address the antecedent question of whether

M3 is entitled to fees. M3 accepted the offer of judgment the next day. 39

        We entered judgment of $75,000 in favor of M3 and against Atlas and Ms. Hart on May

11, 2021, pending a final order on potential recovery of reasonable attorney’s fees and costs. 40

Acceptance of the offer of judgment released Atlas and Ms. Hart from all claims asserted by M3

in its complaint or claims that could have been asserted. 41

        M3 timely petitioned for reasonable attorney’s fees and costs. 42 It initially sought

$218,567.50 in attorney’s fees and $93,266.27 in costs. 43 M3 later supplemented its petition to

correct accounting errors. 44 M3 now seeks $242,238.63 in attorney’s fees and $69,574.64 in costs.

II.     Analysis

        Atlas and Ms. Hart oppose M3’s petition, arguing it is not entitled to attorney’s fees

because neither of the restrictive covenants on which M3 sued contain a fee-shifting provision and

the American Rule applies to M3’s common law claims. 45 Atlas and Ms. Hart concede M3’s

misappropriation of trade secret claims under the Pennsylvania Uniformed Trade Secrets Act 46

and the Defense of Trade Secrets Act 47 contain fee-shifting provisions which may provide an



                                                  5
award of attorney’s fees and costs. 48 But, they argue M3 fails to meet the standard for our

discretionary award of fees under the fee-shifting statutes because M3 (1) is not the “prevailing

party;” and, (2) failed to prove “willful and malicious” misappropriation of trade secrets by Atlas

or Ms. Hart. 49

         Atlas and Ms. Hart argue even if we find M3 is entitled to attorney’s fees, its fees are

unreasonable. 50 They argue we should either (1) apply a 95% across-the-board reduction to the

requested fees to reflect the limited nature of the relief obtained by M3; 51 or, (2) discount $47,730

in objectionable time entries and then apply the 95% across-the-board discount. 52

         Atlas and Ms. Hart contend the $47,730 in objectionable attorney time entries are

comprised of: (a) $7,647 in vague attorney billing entries; (b) $16,794 for time attributed to work

ineligible for fee-shifting, including time spent on M3’s common law breach of contract and breach

of loyalty claims, refuting Atlas and Ms. Hart’s affirmative defenses to the contract claims, issues

relating to Ms. DasGupta’s potential liability, and antitrust issues; (c) $18,436 in fees for work on

unsuccessful or frivolous motions, including M3’s motion for preliminary injunction, a spoliation

motion never filed, and a motion to compel against the manufacturer of Ms. Hart’s Atlas laptop;

(d) $1,126.50 for time related to a different action; and (e) $3,727 in fees for non-attorney work or

billing errors. 53

         Atlas and Ms. Hart also object to M3’s costs and demand for interest arguing we must (1)

reduce $15,508.13 in costs attributed to a contract attorney hired through the Robert Half staffing

firm but which are also counted in M3’s demand for attorney’s fees; (2) deduct $9,336.39 in costs

attributed to local counsel fees, consider them as fees and deny them; and (3) deny post-judgment

interest. 54




                                                  6
       M3 responds the offer of judgment operates as a contract which expressly includes

reasonable attorney’s fees, with no limitation other than reasonableness, as part of the offer. 55 It

argues the offer of judgment does not reference a statutory or contractual basis for a fee award or

otherwise reserve to this Court the question of whether M3 is entitled to a fee award. 56

       M3 supplemented its petition clarifying it mistakenly included both attorney’s fees and

costs of its local counsel, Buchanan Ingersoll & Rooney, as “fees” rather than pulling out the firm’s

costs and accounting for them as “costs.” 57 M3 concedes a time entry in the amount of $47.50 is

related to another case and deducts that amount from its attorney’s fees. 58 After these

modifications, M3 seeks $242,238.63 in attorney’s fees, which includes fees from the Welter Law

Firm, P.C., fees from local counsel Buchanan Ingersoll, fees from contract attorneys, and

$69,547.64 in costs. 59

       A.      M3 is entitled to reasonable fees and costs under the offer of judgment.

       The question before us turns on whether “applicable” refers to fees and costs incurred for

only this case or for fees and costs allowed under law. We may then turn to review the

reasonableness of the requested fees if we find “applicable” defines work in furtherance of this

matter as opposed to other matters. In other words, if M3’s counsel should only be compensated

for work leading to this judgment.

       Ms. Hart and Atlas’s ambiguous “applicable” term is construed against them. Ms. Hart and

Atlas offered a judgment in a fee-shifting case but did not eliminate the fee-shifting component. 60

Their choice of ambiguous language is construed against them.

       Rule 68 offers of judgment are governed by basic principles of contract law. 61 Ambiguities

in Rule 68 offers are resolved against the offerors. 62 Atlas and Ms. Hart’s Rule 68 offer allowed

judgment against Atlas and Ms. Hart of $75,000, “plus any applicable reasonable attorneys’ fees



                                                 7
and costs incurred.” 63 Atlas and Ms. Hart argue M3 is not entitled to an award of attorney’s fees

presumably because it has no “applicable” reasonable attorney’s fees. The key word here is

“applicable.” Atlas and Ms. Hart offered to pay M3’s reasonable attorney’s fees and costs only if

applicable. But applicable to this case or as matter of eligibility under the law?

        Under Pennsylvania law, issues of contract interpretation are questions of law. 64 We must

interpret a contract in accordance with the parties’ intent and, where the contract is clear and

unambiguous, we determine the parties’ intent from the document itself. 65 Unless defined, a

contract’s language is given its plain and ordinary meaning. 66

        A contract is ambiguous if it may reasonably be construed in more than one way. Any

ambiguities are construed against the contract’s drafter. 67 The parties used the term “applicable”

and it is ambiguous. “Applicable” modifies “reasonable attorney’s fees” to include only those

relevant and appropriate under the law. Applicable fees can be construed in two ways: (1) those

fees applying to this case, as opposed to other matters improperly billed to this file; or, (2) as

permitted by law. The parties do not define which meaning of “applicable” should apply. Finding

ambiguity, we construe the word “applicable” in the offer of judgment against Defendants who

drafted it.

        We are guided by the reasoning of the United States Court of Appeals for the Ninth Circuit

in Miller v. City of Portland confirming contract principles govern Rule 68 offers. 68 Ms. Miller

appealed the district court’s denial of her motion for attorney’s fees after the parties entered a Rule

68 offer of judgment on her civil rights claims against the City of Portland and three of its police

officers. 69 The city offered a judgment of $1,000 plus reasonable attorney’s fees to be determined

by the district court. 70 The district court denied Ms. Miller’s motion finding the $1,000 award de




                                                  8
minimus under 42 U.S.C. § 1988, the statute providing for attorney’s fees for civil rights

violations. 71

        The court of appeals addressed a single issue; whether a prevailing plaintiff under an

accepted Rule 68 offer providing an award of reasonable attorney’s fees is entitled under the offer

to a fee award in some amount. 72 The court concluded Ms. Miller was entitled to fees because the

Rule 68 offer expressly provided for a reasonable fee award. 73 The court of appeals reasoned the

district court used the wrong analysis when it applied the standards governing statutory fee awards

rather than principles governing contract construction. 74 It concluded because the Rule 68 offer

provided Ms. Miller an award of attorney’s fees, the district court “did not need to determine

whether fees should have been awarded” or whether Ms. Miller “was entitled to fees under [the

statute]” and instead needed only to determine the amount of fees to which Ms. Miller was entitled

under the Rule 68 offer. 75

         We face a similar issue. M3 is not entitled to fees if we focus on whether it is entitled to

fees under applicable law. M3 is entitled to fees if we focus on whether its submitted billings apply

to this case. The offeror is responsible for the clarity and precision of the Rule 68 offer. 76 Atlas

and Ms. Hart could have clearly stated whether attorney’s fees are limited to the statutory claims

as part of the judgment if they wished to avoid or limit exposure to attorney’s fees in addition to

the sum offered. 77

        Ms. Hart and Atlas prepared the offer of judgment. They are the masters of the offer leading

to a contract. They did not define “applicable.” Their counsel chose not to carefully draft the offer.

They chose the term “applicable” which they now argue means the same as “entitled” and, because

the American Rule applies to M3’s common law claims and because M3 fails to meet the standards

under the fee-shifting statutes, there are no “applicable” attorney’s fees. But their argument lacks



                                                  9
merit. M3 did not agree to forego attorney’s fees. Ms. Hart and Atlas did not suggest they would

not pay attorney’s fees in a fee shifting case. Their contract language of “applicable” would have

no meaning if we read the contract as they suggest. We must try to interpret a contract to give

effect to every chosen word. 78 Atlas and Ms. Hart created ambiguity which they could have

clarified. Their argument today lacks merit. We will not read the ambiguous “applicable” to benefit

Ms. Hart and Atlas to remove all fees in a fee shifting case. We conclude M3 is entitled to all

“applicable reasonable” attorney’s fees.

        B.      We partially sustain Defendants’ challenge to the reasonableness of M3’s
                documented fees.

       Turning to the amount of attorney’s fees, we employ the “lodestar” formula to calculate

attorney’s fees by multiplying the number of hours reasonably expended on the litigation by a

reasonable hourly rate, which is presumed to be a reasonable fee. 79 M3, as the party seeking

attorney’s fees, “has the burden to prove that its request … is reasonable” by “submit[ting] evidence

supporting the hours worked and rates claimed.” 80 “[T]he party opposing the fee award then has

the burden to challenge, by affidavit or brief with sufficient specificity to give fee applicants notice,

the reasonableness of the requested fee.” 81 We have “a positive and affirmative function in the fee

fixing process, not merely a passive role” and “[i]n calculating the hours reasonably expended, [we]

should ‘review the time charged, decide whether the hours set out were reasonably expended for

each of the particular purposes described and then exclude those that are ‘excessive, redundant, or

otherwise unnecessary.’” 82 In calculating the lodestar, we “may not award less in fees than

requested unless the opposing party makes specific objections to the fee request.” 83

                1.      We reject a 95% across-the-board reduction on the attorney’s fees.

        Ms. Hart and Atlas seek a 95% reduction in the documented fees arguing M3 agreed to a

judgment at a substantially lower dollar number than it sought in the case. 84 We disagree.

                                                   10
        The Supreme Court in Hensley directs us to apply the lodestar as an objective basis to

award attorney’s fees but it does not end our inquiry. We must consider the “results obtained” as

“the most critical factor” in determining an appropriate attorney’s fee award. 85 “This factor is

particularly crucial where a plaintiff is deemed ‘prevailing’ even though he succeeded on only

some of his claims for relief.” 86 In this situation, we are directed by the Supreme Court to ask two

questions: “First, did the plaintiff fail to prevail on claims that were unrelated to the claims on

which he succeeded? Second, did the plaintiff achieve a level of success that makes the hours

reasonably expended a satisfactory basis for making a fee award?” 87

        The Court recognized in some cases “a plaintiff may present in one lawsuit distinctly

different claims for relief that are based on different facts and legal theories” while in other cases

“plaintiff’s claims for relief will involve a common core of facts or will be based on related legal

theories. Much of counsel’s time will be devoted generally to the litigation as a whole, making it

difficult to divide the hours expended on a claim-by-claim basis. Such a lawsuit cannot be viewed

as a series of discrete claims. Instead the district court should focus on the significance of the

overall relief obtained by the plaintiff in relation to the hours reasonably expended on the

litigation.” 88

        The Court also recognized where a plaintiff obtained “excellent results, his attorney should

recover a fully compensatory fee,” normally encompassing “all hours reasonably expended on the

litigation” and “[i]n these circumstances the fee award should not be reduced simply because the

plaintiff failed to prevail on every contention raised in his lawsuit . . . . Litigants in good faith may

raise alternative legal grounds for a desired outcome, and the court’s rejection of or failure to reach

certain grounds is not a sufficient reason for reducing a fee. The result is what matters.” 89 To that

end, the Court held “[w]here the plaintiff has failed to prevail on a claim that is distinct in all



                                                   11
respects from this successful claims, the hours spent on the unsuccessful claim should be excluded

in considering the amount of a reasonable fee” but “[w]here a lawsuit consists of related claims, a

plaintiff who has won substantial relief should not have his attorney’s fee reduced simply because

the district court did not adopt each contention raised.” 90

        “[T]he Supreme Court has rejected the notion that the fee award should be reduced ‘simply

because the plaintiff failed to prevail on every contention raised in the lawsuit.’” 91 “[C]ourts should

not reduce fees simply because some of a prevailing party’s related claims are unsuccessful.” 92

“[W]here the successful and unsuccessful claims involve a common core of facts, the lawsuit

cannot be viewed as a series of discrete claims and the district court should instead focus on the

significance of the overall relief obtained.” 93 However, “an attorney’s work on unsuccessful claims

not related to the claims on which the attorney succeeded is not compensable, because such work

‘cannot be deemed to have been expended in pursuit of the ultimate result achieved.’” 94

        In applying the Hensley analysis, we are mindful of the Court’s caution “the result is what

matters” and “a mathematical approach comparing the total number of issues in the case with those

actually prevailed upon . . . provides little aid in determining what is a reasonable fee in light of

all the relevant factors. Nor is it necessarily significant that a prevailing plaintiff did not receive

all the relief requested.” 95 Following Hensley, our Court of Appeals held “mathematically

deducting fees proportional to a plaintiff's losing claims is ‘too simplistic and unrealistic.’” 96

        Applying the first prong of the Hensley test, we ask whether M3 prevailed on its claims

against Atlas and Ms. Hart. On the second Hensley question, we ask whether M3 achieved a level

of success making the hours reasonably expended a satisfactory basis for a fee award.

        We will not apply a mechanical 95% blanket reduction argued by Atlas and Ms. Hart based

on M3’s estimated $1.5 million in lost revenue from the BluePrint account identified in its Rule



                                                  12
26 initial disclosures. M3 argues the 95% discount formula is not based on the language of the

offer of judgment and, even if we adopted Ms. Hart’s and Atlas’s arbitrary discount formula, the

initial damages estimate is based on lost revenue not lost profits sought by M3 as damages. 97 M3

argues Ms. Hart and Atlas conflate the two concepts and fail to account for the expenses on the

BluePrint account that would have been subtracted from revenue amount to calculate recoverable

lost profits. 98 M3 also sought multiple damages under the statutes as well as an alternative of

ordering Atlas to disgorge its profits.

            M3 either did not calculate or provide a damages model based on lost profits. It instead

agreed to the $75,000 offer of judgment. It today offers no response to whether its settlement is

anywhere near its claimed lost profits. But neither do Ms. Hart or Atlas, who would know the

profit margin and disgorgement amount. No party offers a basis to find the requested fees should

be discounted at some arbitrary percentage when we do not have the factors in the equation. Ms.

Hart and Atlas fail to support their objection based on success compared to a result at trial based

on lost profits or disgorgement. We are also mindful M3 accepted the $75,000 presumably

believing it to be fair number in comparison to its as-yet undisclosed damages model. We decline

to guess absent proof the agreed judgment amount is significantly less than damages recoverable

at trial.

                   2.     We partially sustain Defendants’ objections to vague entries.

            Atlas and Ms. Hart object to vague time entries of its attorneys Mr. Welter and Mr.

Goldstein in the amount of $7,647. 99 Most of the time entries include the description “attention to”

various tasks such as “case status and strategy,” preparation of discovery responses and document

production, and case management issues. M3 responds Attorneys Welter’s and Goldstein’s time

entries provide the specificity required by our Court of Appeals. 100



                                                   13
        Attorneys seeking fees must document their hours “with sufficient specificity.” 101 Time

entries must “be specific enough to allow the district court to determine if the hours claimed are

unreasonable for the work performed.” 102 The specificity required need not be exacting: “a fee

petition should include some fairly definite information as to the hours devoted to various general

activities.” 103 It is not necessary “to know the exact number of minutes spent nor the precise

activity to which each hour was devoted nor the specific attainments of each attorney.” 104

        Time entries such as “miscellaneous research, telephone conversations, and conferences

concerning facts, evidence, and witnesses” are sufficiently specific. 105 Entries such as “att[entio]n

to papers” and “att[entio]n to status” without indicating “what ‘papers’ or ‘status’” to which the

attorney attended, and entries such as “e-mails,” “conference call,” “correspondence” and “review

papers” are insufficient to determine if the hours claimed are unreasonable for the work

performed. 106

        Guided by our Court of Appeals in Tenafly, we strike time entries which are too vague as to

deprive us of the ability to determine whether the time billed is unreasonable for the work

performed:

    •   November 20, 2020 by Attorney Welter for “attention to updates to RS declaration.” M3
        does not tell us who “RS” is or what declaration is referred to, and we cannot find a
        pleading in this action with a declaration filed by a “RS.” We debit $45 from his requested
        fee.

    •    March 4, 2021 by Attorney Welter for “attention to litigation, discovery, and motion
        strategy” as we are unclear as to what he is referring to particularly given he also billed on
        the same day for “attention to plaintiff’s discovery responses and document production.”
        We debit $95 from his requested fee.

    •   Two entries on April 28, 2021 by Attorney Welter described as “email to local counsel re:
        upcoming projects” and “telephone conference with local counsel regarding potential
        drafting project; case management.” Both entries referring to unidentified “projects” are
        insufficient to determine whether the hours claims are reasonable. We debit $285 from his
        requested fee.


                                                  14
       The remaining challenged entries provide details as to what counsel is working on as the

case proceeded to the defined offer of judgment. We are not persuaded by Ms. Hart’s and Atlas’s

claim specific charges are vague. For example, Ms. Hart and Atlas claim “attention to strategy

regarding uploads of previous productions to Logikcull; review of RFP 30.pst files in Logikcull”

is somehow too vague to understand what the 1.9 hours incurred by Attorney Goldstein related.

This description provides sufficient information to evaluate the reasonableness of a fee.

       We sustain the objections in part as noted above and deduct $425.00 from the requested fees

based on vagueness.

               3.      We overrule Defendants’ objection to time billed to “ineligible claims.”

       Atlas and Ms. Hart argue we must deduct $16,794 in attorney’s fees for work ineligible for

fee-shifting: time relating to M3’s common law breach of contract of breach of loyalty claims;

time related to responding to affirmative defenses, Ms. DasGupta’s liability, antitrust issues, and

analysis of a “call log” of phone calls between Ms. Hart and Ms. DasGupta correlating to the time

Ms. Hart spent on M3’s database. 107 Atlas and Ms. Hart argue work M3’s counsel expended on

refuting affirmative defenses and antitrust issues relate to M3’s breach of contract claims and not

the statutory claims; time spent on evidentiary issues do not relate to the statutory claims; and

M3’s counsel spent an “inordinate amount” of time analyzing Ms. Hart’s phone calls relating to

its breach of loyalty claims and not the statutory claims. M3 responds the parties’ Rule 68 offer of

judgment controls, and the terms of the offer do not limit the scope of recoverable attorney’s fees.

       We reviewed Ms. Hart and Atlas’s specifically challenged time entries. 108 Their challenges

are based upon an idea they should only have to pay attorney’s fees for work allocated to the

statutory claims. But they did not draft their offer of judgment as such. Their offer of judgment

requires them to pay all reasonable attorney’s fees applicable to the claims in the case. We



                                                15
appreciate they disagree with research concerning third parties, anti-trust implications, and

analysis of phone calls. But guided by the Supreme Court’s analysis in Hensley, we cannot start

second guessing counsel’s theories as to how to present their case. This is not time billed after M3

knew of possible new claims not going forward. These time entries are at the beginning of the

matter with possible multiple state law implications and potential lawsuits against third parties.

These claims arise from the same core of operative facts. We cannot sever these claims or render

them “ineligible” because the time entries do not reference the statutory schemes. Ms. Hart and

Atlas did not so define their offer of judgment and we will not strike time specifically billed and

identified in furtherance of recovery under viable theories.

       We overrule Ms. Hart and Atlas’s objection based on ineligible claims in its entirety.

               4.      We overrule Defendants’ objections to unsuccessful motions.

       Atlas and Ms. Hart asks us to deduct $18,436 in fees related to unsuccessful or so-called

“frivolous” motions identified as M3’s motion for preliminary injunction and two motions M3 did

not bring: a spoliation motion and a motion to compel Hewlett-Packard to produce documents

relating to its servicing of Ms. Hart’s Atlas laptop. M3 disagrees its motions were frivolous,

arguing we did not make a finding of a frivolous motion, the nature of the case required it to take

discovery on the contents of Ms. Hart’s electronic devices, and Atlas and Ms. Hart resisted and

delayed discovery increasing the cost of litigation.

       Atlas and Ms. Hart do not provide legal authority to support their argument we may strike

unsuccessful or frivolous motions. To the extent they argue success on the preliminary injunction

motion as a dispositive factor, we deny it. The failure to succeed on a motion is insufficient to

warrant a fee reduction under Hensley. 109




                                                 16
        With regard to Atlas and Ms. Hart’s argument they should not be charged with fees related

to M3’s “frivolous” motions, we turn to the fee-shifting provisions in civil rights statutes for

direction. Plaintiffs may recover fees under 42 U.S.C. § 1988 (the civil rights fee-shifting statute)

even where they are not successful on every claim. 110 The Supreme Court instructs “[a] court

should compensate the plaintiff for the time [its] attorney reasonably spent in achieving a favorable

outcome” even if it did not prevail on every claim. 111 Unsuccessful claims do not vitiate the

payment of attorney’s fees reasonably incurred by a plaintiff in remedying its civil rights.

        The same is true for defendants in civil rights actions. A successful defendant may recover

fees when a plaintiff’s claims are “frivolous, unreasonable, or without foundation” or where “the

plaintiff continued to litigate after it clearly became so.” 112 This is so even where a plaintiff’s claim

includes non-frivolous claims. 113 Under Hensley, there is a “possibility that a plaintiff might

prevail on one contention in a suit while also asserting an unrelated frivolous claim” and, in that

case, “a court could properly award fees to both parties—to the plaintiff, to reflect the fees he

incurred in bringing the meritorious claim; and to the defendant, to compensate for the fees he paid

in defending the frivolous one.” 114

        In Barnes Foundation v. Township of Lower Merion, our Court of Appeals identified

several factors to determine whether a plaintiff’s civil rights claim is frivolous. 115 There are no

“strict rules” and we must make determinations of frivolity on a case-by-case basis. 116 In doing so,

we consider whether “the plaintiff established a prima facie case, the defendant offered to settle,

the trial court dismissed the case prior to trial or the case continued until a trial on the merits . . .

[,] the question in issue was one of first impression requiring judicial resolution, the controversy

is based sufficiently upon a real threat of injury to the plaintiff, the trial court has made a finding

the suit was frivolous . . ., and the record supports such a finding.” 117



                                                   17
       M3 sought a preliminary injunction claiming Ms. Hart misappropriated its confidential and

trade secret information before leaving M3 for Atlas. At our conference call with the parties,

counsel for M3 conceded it did not, at that time, have evidence of Defendants’ possession of M3

materials precluding us from entering injunctive relief. M3 withdrew its motion for preliminary

injunction without prejudice to be renewed with supporting evidence. 118 M3 accepted the offer of

judgment before renewing its motion for a preliminary injunction.

       M3 submitted attorney time records for work on two motions never filed: a spoliation

motion and a motion to compel Hewlett-Packard to produce documents relating to its servicing of

Ms. Hart’s Atlas laptop. Applying the Barnes Foundation factors, we conclude M3’s motions are

not frivolous and should not be declined simply because their lack of success. These claims all

arise from the same core fact issues. M3’s counsel cannot research and pursue claims, and then be

penalized for their efforts. Having reviewed the entirety of the challenged time entries, we find no

specific time entry which does not further M3’s claims. We cannot strike time entries as though

this is a contingency fee case severed issue by issue. These are not different claims where one has

merit and the other lacks merit. The claims here arise from the same facts and researching and

pursing legal and factual concerns is not only compensable but mandated by counsel’s obligations

of diligence under the Rules of Professional Conduct.

       We overrule Ms. Hart’s and Atlas’s objection based on their view of the success or

frivolous nature of denied motions.

               5.      We strike fees billed to the wrong case.

       Atlas and Ms. Hart ask us to strike four entries amounting to $1,126.50 in attorney’s fees

relating to M3’s case against Ms. Haunert in the District of Columbia litigation and other unrelated

cases. M3 concedes $47.50 in attorney’s fees incurred by Attorney Welter on March 8, 2021



                                                18
described as “review and respond to email correspondence from Mr. Richter regarding errata

sheet” pertains to another case and applied in error.

        With that exception, M3 contends the remaining time entries properly relate to this case.

M3 explains the February 2, 2021 entry describing a telephone conference with its damages expert,

Mr. Newman, regarding Ms. Haunert relates to damages in this case. It does not explain the other

two entries describing correspondence with a Ms. Lamitina regarding a litigation hold and review

and revision of a draft litigation hold notice. Atlas and Ms. Hart note the parties did not take

depositions in this case and the entry regarding the litigation entered on April 9, 2021 occurred

long after the commencement of this action.

        As the party seeking attorney’s fees, M3 has the burden of proving its request is reasonable

by submitting evidence supporting the hours worked and rates claimed. Of course, hours

incorrectly billed for an entirely different action would not reasonably be included in an award of

attorney’s fees. Since fees may not be awarded for services on unsuccessful claims based on

different facts and legal theories, fees cannot be awarded for services on entirely separate

lawsuits. 119

        M3 concedes its counsel’s communications with Mr. Richter should not be billed. It also

fails to prove a nexus between challenged entries from April 9, 2021 and the claims against Ms.

Hart and Atlas. And we cannot discern why counsel would be addressing a litigation hold in April

2021 for a case it began billing on October 20, 2020. M3 explained why it billed time towards a

damages report on February 2, 2021. Attorney Welter’s description of his February 2, 2021 efforts

relating to an expert report specifically describe the work performed in this case.




                                                 19
       We sustain Ms. Hart’s and Atlas’s objections in part to the four challenged entries based

on the wrong matter. We strike $414.00 from the requested fees after striking Attorney Welter’s

challenged entries on March 8 and April 9, 2021 and Attorney Goldstein’s April 9, 2021 entries.



               6.      We grant in part Defendants’ objections to time attributed to non-
                       attorney work or excessive billing possibly reflecting a billing error.

       Atlas and Ms. Hart object to $3,727 in attorney’s fees they contend are for non-attorney,

administrative work such as calendaring deadlines or downloading/uploading documents. For

example, attorneys billed time for “[d]ocketing of service of defendants’ discovery requests in

Compulaw and review of deadlines”; “download defendants’ document production”; “docketing

of scheduling order deadlines in Compulaw”; and “attention to upload of defendant’s production

by bates number in Logikull to organize document review.” 120 Atlas and Ms. Hart object to an

entry based on excessive time billed to one task possibly reflecting a billing error. Atlas and Ms.

Hart do not identify the excessive time, but we presume it is the 7.4 hours billed on February 3,

2021 to “draft and finalize Rule 26(f) Joint Report.”

       M3 responds time entries referred to as administrative work do not represent common

administrative tasks like photocopying or answering the phone. It contends the majority of the

objected-to time entries show senior attorneys interpreting our orders, guiding the discovery

process, and performing work a general business client would not want “delegated from a lawyer-

member of the firm.” It also disputes entries are excessive.

       Our Court of Appeals confirms we should not approve attorney’s fees for tasks “easily

delegable to non-professional assistance.” 121 It is unreasonable to bill attorney time for tasks which

can effectively be performed by administrative assistants, paralegals, or secretaries. 122 “Hours that

would not generally be billed to one’s own client are not properly billed to an adversary.” 123

                                                  20
       Again, it is M3’s burden to show the reasonableness of its fees. It fails to explain how a

partner, billing at $475 per hour, performing tasks such as downloading documents and docketing

orders is reasonable. We sustain Ms. Hart and Atlas’s objections to Attorney Welter’s December

14, 2020, February 11, 2021, and May 7, 2021 time entries and strike a total of .6 hours, reducing

the requested amount by $280.00. We also reduce Ms. Johnson’s billing of 7.4 hours to draft and

finalize an eleven-page Rule 26(f) Report on February 3, 2021 after she already billed M3 for 1.4

hours for the same report on February 2, 2021. And Attorneys Welter and Goldstein billed several

hours reviewing and revising this one eleven-page document. We find, absent contrary sworn

reasons, drafting a Rule 26(f) report in this case should not exceed billing more than 4 hours at

$295.00 an hour. We strike six hours of Ms. Johnson’s time at $295.00 an hour and debit $1,770.00

from the requested fee as excessive. We also strike twenty-four minutes billed on February 11 and

18, 2021 to downloading and docketing at a $475.00 rate, thus reducing the recoverable fees by

another $190.00.

       We grant Ms. Hart and Atlas’s objections to these challenged entries in part and deduct

$2,240.00 from the requested fees.

       C.      Attorney’s fees originally calculated as “costs” are properly billed as fees.

       M3 seeks $69,547.64 in costs including damages expert fees, local counsel Buchanan

Ingersoll’s costs, e-Discovery costs, and process server fees. 124 M3 originally accounted for legal

services paid to the Robert Half staffing agency and its local counsel’s attorney’s fees as costs.

       Atlas and Ms. Hart object to $24,844.52 of these costs: $9,336.39 billed by the Buchanan

Ingersoll & Rooney firm as local counsel and $15,508.13 in contract attorney’s fees billed by the

Robert Half staffing agency.

              Contract attorney Pierre Zalzal’s work through Robert Half agency.



                                                 21
           Atlas and Ms. Hart argue M3 double-counted its payments to Robert Half as both attorney’s

fees and costs. They ask us to reduce M3’s costs by $15,508.13. M3 asserts it did not double count

the Robert Half invoices as both fees and costs, contending it accounted for the Robert Half

invoices as costs only. It suggests if we determine work performed by contract attorneys should

be treated as attorney’s fees rather than costs, then we should award the full amount paid to Robert

Half as reasonable attorney’s fees for the legal services of Pierre Zalzal in the Robert Half invoices.

Atlas and Ms. Hart do not object to the reasonableness of the entries billed by the Robert Half

contract attorneys; they object only to the double-counting. 125

           A review of M3’s fee petition and supplemental filings show it engaged Robert Half to

provide legal services through Attorney Zalzal. Attorney Zalzal billed time to M3 through Robert

Half from March 12 to April 23, 2021. 126 Robert Half charged M3 a total of $15,868.13 for

Attorney Zalzal’s services. Robert Half billed Attorney Zalzal’s services at $65 per hour regular

time and $95 per hour for overtime. There is no description of Attorney Zalzal’s services provided

to M3 through Robert Half.

           Beginning April 26, 2021, Attorney Zalzal began working as an associate at the Welter

Law Firm, P.C. where he is billed at $225 per hour. 127 The work he performed is described in time

entries.

           M3 now accounts for Attorney Zalzal’s time for his work at Robert Half in the amount of

$15,508.13, and his work as an associate at the Welter firm in the amount of $13,860. Atlas and

M3 do not object to the reasonableness of the time, only what it perceives as double-counting fees

for Attorney Zalzal’s work through Robert Half.

           We can only review challenges to time entries. If Ms. Hart and Atlas do not challenge the

reasonableness of Robert Half time entries, we cannot strike them as vague or excessive. They are



                                                  22
curious entries. There is no time description and Attorney Zalzal while working for Robert Half

swears he is an associate of Attorney Welter’s law firm. But we do not see him billing both at

Attorney Welter’s firm and through Robert Half Legal at the same time.

          We find no basis to strike the costs paid to Robert Half based on duplication in the time

sheets.

                     Attorney time billed by local counsel Buchanan Ingersoll.

          Atlas and Ms. Hart object to Buchanan Ingersoll’s fees as counted by M3 as costs rather

than attorney’s fees. Atlas and Ms. Hart ask that we analyze Buchanan Ingersoll’s time as

attorney’s fees and decline to award them to M3 for the same reasons they seek to exclude the

other attorney’s fees.

          In M3’s supplemental response, it concedes it mistakenly combined Buchanan Ingersoll’s

attorney’s fees and costs and attributed the combined total to “costs.” 128 M3 now calculates the

total amount of attorney’s fees to its local counsel Buchanan Ingersoll as $8,210.50. 129 M3

calculates Buchanan Ingersoll’s costs as $1,125.89. M3 asks us to award it the full amount of

Buchanan Ingersoll’s fees as reasonable.

          Atlas and Ms. Hart do not challenge Buchanan Ingersoll’s costs. They challenge the

reasonableness of Buchanan Ingersoll’s attorney’s fees based on their objections to the Welter

firm’s fees: attorney’s fees should be reduced to reflect the limited nature of the relief obtained;

vague time entries; time entries for ineligible claims; unsuccessful or frivolous motions; time billed

to different actions; and non-attorney work or excessive billing. A review of Buchanan Ingersoll’s

time sheets confirm limited concerns with billing at high rates for non-attorney work. We deduct

time billed to receipt of a proof of service and docketing on November 24 and December 4, 2020

for a total of $213.50; retrieving and organizing pleadings on December 7 and 14, 2020 by a person



                                                 23
billing at $305 an hour and then $330 an hour on January 12, 19, and February 9, 10 2021

warranting a $287.00 deduction; and, downloading and indexing by a $330 an hour professional

on February 22, and March 2, 2021 warranting a $99.00 deduction. We deduct $599.50 for fees

billed by local counsel Buchanan Ingersoll.

       D.      The offer of judgment excludes post-judgment interest.

       Atlas and Ms. Hart argue M3 is not entitled to post-judgment interest under the language

of the offer of judgment providing: “Acceptance of this offer of judgment will operate to waive

Plaintiff’s rights to any claim for interest on the amount of the judgment.”

       M3 responds it did not request post-judgment interest. Curiously, M3’s proposed order

submitted with its fee petition includes an award of post-judgment interest under 28 U.S.C. § 1961

from May 11, 2021 to the date of payment. 130 M3 concedes the language of the offer of judgment

controls and post-judgment interest is not explicitly included in the offer. We will not award post-

judgment interest.

III.   Conclusion

       Ms. Hart and Atlas’s counsel prepared and delivered an offer of judgment with the

ambiguous term “applicable.” They could have reached a settlement agreement. But they chose to

use an ambiguous term and then try to block all or almost all fees and costs. We interpret the

accepted Rule 68 offer of judgment as a contract. We must interpret the ambiguous term against

the drafter who could have made clear their offer did not include payment of fees. They instead

offered to pay “applicable” fees. They could not pay “applicable” fees under their interpretation

as there would never be fees.




                                                24
           After evaluating Ms. Hart and Atlas’s several objections and sustaining some but

overruling others, we find M3 demonstrated the reasonableness of fees of $238,560.13 and costs

of $69,547.64.


1
    ECF Doc. No. 1 ¶ 9.
2
    Id. ¶ 17.
3
    Id. ¶ 18.
4
    Id.
5
    Id. ¶¶ 27, 47.
6
    Id. ¶ 19.
7
    Id.
8
    Id. ¶ 20.
9
  ECF Doc. No. 16-3 at 6, ¶ 3(a)-(b) (using the pagination assigned by the CM/ECF docketing
system).
10
     ECF Doc. No. 1 ¶ 28.
11
     Id. ¶ 29.
12
     Id. ¶ 30.
13
     Id.
14
     Id. ¶ 31.
15
     Id. ¶¶ 32–33.
16
     Id. ¶¶ 34–35.
17
  Id. ¶ 36. M3 sued Savanah Haunert in the United States District Court for the District of
Columbia.
18
     Id.
19
     Id. ¶ 37.



                                              25
20
     Id. ¶¶ 42-43.
21
     Id. ¶ 38.
22
     Id. ¶¶ 39-40.
23
     Id. ¶ 41.
24
     Id. ¶¶ 44–53.
25
     Id. ¶ 52.
26
     Id. ¶ 53, 55.
27
     Id. ¶ 54.
28
     Id. ¶ 56.
29
     ECF Doc. No. 1.
30
     18 U.S.C. § 1836, et seq.
31
     12 PA. CONS. STAT. ANN. § 5301, et seq.
32
     ECF Doc. No. 15.
33
     ECF Doc. No. 19.
34
     ECF Doc. No. 26.
35
     ECF Doc. No. 34.
36
     ECF Doc. No. 37.
37
     ECF Doc. No. 49-1.
38
     Id.
39
     ECF Doc. No. 49.
40
     EFC Doc. No. 54.
41
     ECF Doc. No. 49-1.
42
     EFC Doc. No. 56.

                                               26
43
     ECF Doc. No. 56-1.
44
     ECF Doc. Nos. 62, 64.
45
   The “American Rule”—each litigant pays its own attorney’s fees unless a statute or contract
dictates otherwise—is the principal consideration concerning the award of attorney’s fees absent
a statute allowing fee shifting. Hardt v. Reliance Stand. Life Ins. Co., 560 U.S. 242, 252-53 (2010).
ECF Doc. No. 59.
46
   12 PA. CONS. STAT. ANN. § 5305.
47
     18 U.S.C. § 1836(b)(3)(D).
48
     ECF Doc. No. 59.
49
     Id.
50
     ECF Doc. No. 59 at 7.
51
  Atlas and Ms. Hart explain they arrived at the 95% reduction as the percentage of the $75,000
offer of judgment accepted by M3 which is only 5% of “one measure of its running damages
calculation early in the litigation.” ECF Doc. No. 59 at 2. It appears Atlas and Ms. Hart base this
calculation on M3’s initial disclosures under Federal Rule of Civil Procedure 26 estimating its lost
revenues on the BluePrint account at approximately $1.5 million from 2020 to the present. See
ECF Doc. No. 59-1 at 11 (using the page number assigned by the CM/ECF docketing system).
52
     ECF Doc. No. 59 at 13.
53
     Id. at 7–12.
54
     Id. at 12-13.
55
     ECF Doc. No. 60 at 2.
56
     Id.
57
     ECF Doc. No. 62.
58
     Id.
59
     ECF Doc. No. 64.
60
   The Defend Trade Secrets Act and the Pennsylvania Uniform Trade Secrets Act contain fee-
shifting provisions. The aim of such provisions is to enable private parties to obtain legal help in
seeking redress for injuries committed in violation of federal or state laws. Lawyers will be willing
to take a case if assured by statute they will be paid a reasonable fee. Pennsylvania v. Delaware
Valley Citizens’ Council for Clean Air, 478 U.S. 546, 565 (1986).
                                                 27
61
  Miller v. City of Portland, 868 F.3d 846, 851 (9th Cir. 2017); see also Campbell-Ewald Co. v.
Gomez, 577 U.S. 153, 163 (2016) (applying principles of contract law to Rule 68 offer of
judgment).
62
   Lima v. Newark Police Dep’t, 658 F.3d 324, 330 (3d Cir. 2011) ( “ambiguities in Rule 68 offers
are to be resolved against the offerors”) (citing Nordby v. Anchor Hocking Packaging Co., 199
F.3d 390, 391-93 (7th Cir. 1999)).
63
   ECF Doc. No. 49.
64
   Wert v. Manorcare of Carlisle, PA, LLC, 124 A.3d 1248, 1259 (Pa. 2015). We apply
Pennsylvania law to the offer of judgment which Defendants’ counsel executed in Philadelphia.
See ECF Doc. No. 49-1.
65
     Wert, 124 A.3d at 1259.
66
     Id.
67
     Id. at 1260.
68
     868 F.3d 846 (9th Cir. 2017).
69
     Id. at 848.
70
     Id.
71
     Id.
72
     Id. at 850 (footnote omitted).
73
     Id. at 852.
74
     Miller, 868 F.3d at 851.
75
     Id. at 852 (citations omitted).
76
  Steiner v. Lewmar, Inc., 816 F.3d 26, 32 (2d Cir. 2016) (quoting Nusom v. Comh Woodburn,
Inc., 122 F.3d 830, 833-34 (9th Cir. 1997)).
77
     See Id.
78
     Wash. Hosp. v. White, 889 F.2d 1294, 1300 (3d Cir. 1989).
79
  Hensley v. Eckerhart, 461 U.S. 424, 433 (1983); Rode v. Dellarciprete, 892 F.2d 1177, 1183
(3d Cir. 1990) (citing Blum v. Stetson, 465 U.S. 886, 897 (1984)).

                                                28
80
  Clemens v. N.Y. Cent. Mut. Fire Ins. Co., 903 F.3d 396, 400 (3d Cir. 2018) (quoting Rode, 892
F.2d at 1183.
81
  United States ex rel. Palmer v. C&D Techs., Inc., 897 F.3d 128, 139 (3d Cir. 2018) (quoting
Rode, 892 F.2d at 1183)).
82
     Clemens, 903 F.3d at 400.
83
  United States v. Eleven Vehicles, Their Equip. & Accessories, 200 F.3d 203, 211-12 (3d Cir.
2000).
84
     ECF Doc. No. 59 at 7.
85
     Hensley, 461 U.S. at 436.
86
     Id. at 434.
87
     Id.
88
     Id. at 434-35.
89
     Id. (footnote omitted).
90
     Id. at 440.
91
   Ida D. v. Rivera, No. 17-5272, 2019 WL 2615481, at *10 (E.D. Pa. June 26, 2019) (citing Blum
v. Witco Chem. Corp., 829 F.2d 367, 378 (3d Cir. 1987)).
92
   Leaman v. Wolfe, No. 13-975, 2017 WL 528280, at *6 (E.D. Pa. Feb. 9, 2017) (citing McKenna
v. City of Phila., 582 F.3d 447, 457 (3d Cir. 2009)).
93
  Lejeune G. v. Khepera Charter Sch., 420 F. Supp. 3d 331, 344 (E.D. Pa. Sept. 24, 2019) (citing
I.W. v. Sch. Dist. of Phila., No. 14-3141, 2016 WL 147148, at *20 (E.D. Pa. Jan. 13, 2016)).
94
     Leaman, 2017 WL 528280, at *6 (quoting McKenna, 582 F.3d at 455).
95
     Hensley, 461 U.S at 435, n. 11.
96
  McCutcheon v. America’s Servicing Co., 560 F.3d 143, 151 (3d Cir. 2009) (quoting W. Va. Univ.
Hosps., Inc. v. Casey, 898 F.2d 357, 363 (3d Cir. 1990) (addressing fee petition in Truth in Lending
Act case); see also Hahnemann Univ. Hosp. v. All Shore, Inc., 514 F.3d 300, 311 (3d Cir. 2008)
(rejecting “proportionality rule for attorney’s fees under ERISA”).
97
     ECF Doc. No. 60 at 5-6.
98
     Id.
                                                29
99
   ECF Doc. No. 59-1, Ex. E at 47 (using the pagination assigned by the CM/ECF docketing
system).
100
      ECF Doc. No. 60 at 7-8.
101
    Washington v. Phila. Cnty. Ct. of Com. Pleas, 89 F.3d 1031, 1037 (3d Cir. 1996) (quoting
Keenan v. City of Phila., 983 F.3d 459, 472 (3d Cir. 1992)).
102
    Clemens, 903 F.3d at 401 (quoting Washington, 89 F.3d at 1037).
103
  Tenafly Eruv Ass’n v. Borough of Tenafly, 195 F. App’x. 93, 100 (3d Cir. 2006) (quoting
Washington, 89 F.3d at 1037).
104
      Id. (citing Washington, 89 F.3d at 1037–38).
105
   Rode, 892 F.2d at 1191, n. 13; see also McGuffey v. Brink’s, Inc., 598 F. Supp. 2d 659, 671
(E.D. Pa. 2009) (finding challenge to 18.8 hours of billed time described as “Research,” “Review
research,” “Research ADEA,” or “Research ERISA” sufficient for the court to determine whether
the costs claims were unreasonable for the work performed).
106
      Tenalfy Eruv Ass’n, Inc., 195 F.App’x at 100-01 (quoting Washington, 89 F.3d at 1037).
107
      ECF Doc. No. 59-1 at 51 (using the pagination assigned by the CM/ECF docketing system).
108
      Id. at 52–56.
109
   Ida D. v. Rivera, No. 17-5272, 2019 WL 2615481, at *10 (E.D. Pa. June 26, 2019) (citing Blum
v. Witco Chem. Corp., 829 F.2d 367, 378 (3d Cir. 1987)).
110
      Fox v. Vice, 563 U.S. 826, 834 (2011).
111
      Id.
112
   Delaware Riverkeeper Network v. Sunoco Pipeline L.P., No. 18-2447, 2020 WL 5653451, *2
(E.D. Pa. Sept. 23, 2020) (quoting Christiansburg Garment Co. v. E.E.O.C., 434 U.S. 412, 422
(1978)).
113
      Fox, 563 U.S. at 834–85.
114
      Id. at 835 (citing Hensley, 461 U.S. at 435, n. 10).
115
      242 F.3d 151, 158 (3d Cir. 2001).
116
      Id. (quoting Sullivan v. Sch. Bd., 773 F.2d 1182, 1189 (11th Cir. 1983)).
117
      Id. (citations omitted).
                                                    30
118
      ECF Doc. No. 34.
119
      See Hensley, 461 U.S. at 434-35.
120
      ECF Doc. No. 59-1 at 68 (using the pagination assigned by the CM/ECF docketing system).
121
  Tenafly Eruv Ass’n, Inc., 195 F. App’x at 101 (quoting Halderman v. Pennhurst State Sch. &
Hosp., 49 F.3d 939, 942 (3d Cir. 1995)). In Tenafly, the court reduced attorney-billed
administrative time by two-thirds.
122
      Loughner v. U. of Pittsburgh, 260 F.3d 173, 180 (3d Cir. 2001).
123
      Pub. Int. Rsch Grp. of N.J., Inc. v. Windall, 51 F.3d 1179, 1188 (3d Cir. 1995).
124
      ECF Doc. No. 64.
125
  Atlas and Ms. Hart object to 15.9 hours of Attorney Zalzal’s work from April 26, 2021 through
May 4, 2021 in the amount of $3,577.50 as “ineligible.”
126
      ECF Doc. No. 56-9 at 37 through 50 (using the pagination assigned by the CM/ECF docketing system).
127
      ECF Doc. No. 56-2 at 29-30 (using the pagination assigned by the CM/ECF docketing system).
128
   ECF Doc. Nos. 62, 64. Time entries from Buchanan Ingersoll are attached to M3’s petition at
ECF Doc. No. 56-9 at 3 through 26 (using the pagination assigned by the CM/ECF docketing
system).
129
      ECF Doc. No. 64.
130
      ECF Doc. No. 56-10.




                                                    31
